 1                                                  THE HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 7                                  AT SEATTLE

 8     UNITED STATES OF AMERICA,
                                                    No. CR18-00016 TSZ
 9                                    Plaintiff,
                                                    ORDER GRANTING
10                               v.                 JOINT MOTION FOR EXTENSION OF
                                                    TIME TO FILE REPLY IN SUPPORT OF
11     CLYDE MCKNIGHT                               MOTION TO COMPEL
       PATRICK TABLES,
12
                                      Defendants.
13

14          Defendants’ Joint Motion for Extension of Time to File Reply, docket no. 155, is

15   GRANTED. Mr. McKnight and Mr. Tables have until Tuesday, January 22, 2019, to file

16   their Reply.

17
            DATED this 18th day of January, 2019.
18

19

20
                                                       A
                                                       Thomas S. Zilly
                                                       United States District Judge
21

22

23

24
     ORDER GRANTING JOINT MOTION FOR                    LAW OFFICES OF JOHN HENRY BROWNE, P.S.
     EXTENSION OF TIME TO FILE REPLY IN                              800 NORTON BUILDING
                                                                      801 SECOND AVENUE
     SUPPORT OF MOTION TO COMPEL- 1                              SEATTLE, WASHINGTON 98104
                                                              (206) 388-0777 • FAX: (206) 388-0780
